Case 2:19-cv-12736-NGE-APP ECF No. 47, PageID.2511 Filed 12/29/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 United States of America,

                                    Plaintiff(s),
 v.                                                     Case No. 2:19−cv−12736−NGE−APP
                                                        Hon. Nancy G. Edmunds
 City of Troy,

                                    Defendant(s),



                           NOTICE OF DETERMINATION OF MOTION
                                WITHOUT ORAL ARGUMENT

      The following motion(s) have been filed:

                 Motion for Summary Judgment − #43
                 Motion for Summary Judgment − #45
                 Motion for Summary Judgment − #46
    Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
 District Judge Nancy G. Edmunds without oral argument.

    Response and reply briefs shall be filed in accordance with Eastern District of Michigan LR
 7.1(e).

      Courtesy copies are not required.

      Motions will be decided by the briefs unless otherwise ordered by the Court.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/L. Bartlett
                                                     Case Manager

 Dated: December 29, 2020
